DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 1-20-2021, is acknowledged.  Claims 1, 8, and 10 have been amended.  Claims 2-5, 13-18, and 21-32 have been canceled.  New claims 33-68 have been added.
Claims 1, 8-11, and 33-68 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 2-5, 13-18, 21, 31, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "chlorotoxin related" toxin, is moot in light of the cancelation of the claims.
The rejection of claims 2-5, 13-18, 21-28, and 30-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "variants", and, for a reference sequence, is moot in light of the cancelation of the claims.
The rejection of claims 1, and 8-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "variants", and, for a reference sequence, is withdrawn in light of the claim amendments.
The rejection of claims 1, and 8-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "chlorotoxin related" toxin, is withdrawn in light of the claim amendments.
The objection to Figure 25 because (1) it contains sequences without the required sequence identifiers; and, (2) the sequence for chlorotoxin does not match the listing designated SEQ ID NO:1, is withdrawn.

Rejections/Objections Necessitated by Amendment
Claim Objections
Newly added claim 33 is objected to because of the following:  lines 1-2, "receptor comprising an amino acid sequence:  selected from the group consisting of:" should be receptor comprising an amino acid sequence selected from the group consisting of:" Appropriate correction is required.
Newly added claim 61 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not depend from a multiple dependent claim.  See MPEP § 608.01(n). 
Newly added claim 63 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not depend from a multiple dependent claim.  See MPEP § 608.01(n). 
Newly added claim 65 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not depend from a multiple dependent claim.  See MPEP § 608.01(n). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Newly amended claims 1, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 1 is now a nucleic acid molecule encoding a chimeric antigen receptor, wherein the chimeric antigen receptor comprises: 
chlorotoxin; 
a transmembrane domain selected from: 
a CD4 transmembrane domain, 
a CD8 transmembrane domain, 
a CD28 transmembrane domain, and 
a CD3ζ transmembrane domain; 
a costimulatory domain; 
and CD3 ζ signaling domain.

	Because of the placement of the first and second "and" as well as the use of commas and semicolons after choices, it is unclear what is to be selected for said transmembrane domain.  For example, is one of the choices a CD4 transmembrane domain, a CD8 transmembrane domain, a CD28 transmembrane domain, and a CD3ζ transmembrane domain.
	Claims 8-11 depend from claim 1, but do not clarify the issue.
	It is recommended that the claim be amended to recite: 
	A nucleic acid molecule encoding a chimeric antigen receptor, wherein the chimeric antigen receptor comprises: 
(i) chlorotoxin; 
(ii) a transmembrane domain selected from: 
a CD4 transmembrane domain, 
a CD8 transmembrane domain, 
a CD28 transmembrane domain, and 
a CD3ζ transmembrane domain;
(iii) a costimulatory domain; and 
(iv) a CD3 ζ signaling domain.

Claims 33-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 33 lists nucleic acid molecules which encode chimeric antigen receptor comprising an amino acid sequence.  
	All but one of the choices are listed as, e.g., "identical to SEQ ID NO:26 or differs from SEQ ID NO:26 by no more than 5 single amino acid substitutions".
	The last choice listed is "identical to SEQ ID NO:40 or differs from SEQ ID NO:41 by no more than 5 single amino acid substitutions".  It is unclear if this is a proper choice or if the second part of the choice should be "differs from SEQ ID NO:40".
	Likewise, claim 47 recites "identical to SEQ ID NO:40 or differs from SEQ ID NO:41 by no more than 5 single amino acid substitutions".
	Likewise, claim 48 recites "identical to SEQ ID NO:40 or differs from SEQ ID NO:26 by no more than 5 single amino acid substitutions".
	The sequence listing, received 1-20-2021 lists SEQ ID NO: 40 as a sequence of 253 amino acids, designated as an artificial sequence named "chimeric CLTX-L-CD28tm-4-1BB-zeta including sequence"
	The sequence listing, received 1-20-2021 lists SEQ ID NO: 41 as a sequence of 449 amino acids, designated as an artificial sequence named "Artificial Sequence chimeric CLTX-IgG4(EQ)-CD28tm-CD28-zeta excluding signal".
	 The sequence listing, received 1-20-2021 lists SEQ ID NO: 26 as a sequence of 471 amino acids, designated as an artificial sequence named "chimeric CLTX-IgG4(EQ)-CD28tm-CD28-zeta including signal".

	Claims 34-46, and 49-55 are dependent claims, but do not clarify the issue.

Newly added claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly added claim 53 is a vector comprising an expression cassette comprising the nucleic acid molecule of any of claim 33.
	It is unclear what is meant by "any of claim 33".
Newly added claims 56-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 56, 57, 59, and 60 recite "CD3ζ domain".  It is unclear if this is the same as the "CD3ζ transmembrane domain" of claims 1, and 8-11.
	Claims 58, and 61-68 depend from claims 56, 57, 59, and 60, but do not clarify the issue.
Newly added claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Newly added claim 58 is the nucleic acid molecule of claim 56, comprising a first costimulatory domain comprising SEQ ID NO: 22 or 23, and a second costimulatory domain comprising SEQ ID NO: 24.
	Claim 56 is not drawn to multiple costimulatory domains, but only one.  Therefore, claim 58 improperly depends from claim 56.
	It is recommended that newly added claim 58 be amended to: The nucleic acid molecule of claim 56, comprising a costimulatory domain comprising SEQ ID NO: 22 or 23, and further comprising a second costimulatory domain comprising SEQ ID NO: 24.
Newly added claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Newly added claim 59 is the nucleic acid molecule of any of claims 56-58, comprising the sequence GGG between the costimulatory domain and the CD3ζ domain.
	None of claims 56-58 recite any sequences between the costimulatory domain and the CD3ζ domain.  Therefore, claim 59 improperly depends from any one of claims 56-58.
	It is recommended that newly added claim 59 be amended to: The nucleic acid molecule of any of claims 56-58, further comprising the sequence GGG between the costimulatory domain and the CD3ζ domain.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 21, 2021